DETAILED ACTION
1.	This is a first action on the merits of application 17005530.
2.	Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3	Claim 1-6, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covelli US 20160272287.
4.	As per claim 1, 19-20, Covelli discloses two embodiment which are in figs. 1-6, and a second embodiment in fig. 33 wherein he discloses automatic water activation, to provide for automatic activation of the signal in case the person is incapacitated and unable to manually actuate the device. Embodiment 1 discloses  a substrate 28 geometry; and a substrate perimeter; a transparent cover 16  positioned atop the substrate, the transparent cover comprising: a cover geometry that corresponds to the substrate geometry; and a cover perimeter that corresponds to the substrate perimeter; an air-tight seal [o-rings 47] that seals the substrate perimeter to the cover perimeter, the air-tight seal creating a sealed internal region;  Embodiment 2 discloses a breakable vessel [ switch 392 being activated when water pours though opening 394, and an impact inertia switch 396 ]  located in the sealed internal region; an illuminable dye 38 located in the breakable vessel; and an activator [LED light 65 fig. 6] located in the sealed internal region, the activator for illuminating the illuminable dye. Though applicant discloses a breakable vessel, the water intrusion breaks the circuit switch to cause activation of the light and thus illuminates the dye in the same manner as say a breakable capsule/vessel. Thus it would have 
5.	As per claims 2-3, Covelli discloses the surface for forming a reflective parabolic geometry with a focal point. See fig. 2 lens 16
6.	As per claim 4-5, Covelli discloses the breakable vessel being a dye pack that is operatively coupled to the activator. See figs. 4/33 [0164].
7.	As per claim 12-13, Covelli discloses the aforementioned limitations of claim 1, he does not disclose a combination of the activator and the illuminable dye being visible from a distance of at least six hundred meters (600m) or a distance of at least 1.5 kilometers (km). This is a matter of design choice and optimal workable ranges which is of ordinary skill in the art and applicant has not disclosed any criticality for the ranges. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use said ranges to have the dye seen by rescue workers.
8.	As per claim 14-16, Covelli discloses the aforementioned limitations of claim 1, he does not disclose wherein the illuminable dye is specifically a chemiluminescent, bioluminescent, or oil-based types of dye. It has been held wherein there are only a finite number of types of dye that this would be obvious to use in a design choice. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use said types of dye to be seen by rescue personnel at sea for their illimitability at night.
9.	As per claim 17-18, Covelli discloses the aforementioned limitations of claim 1, he does not disclose the activator comprises an oxidant selected from the specified group or the illuminable dye comprises an organic solvent selected from the specified group in the claims. It would have been 
10.	As per claim 6 and 11, Covelli discloses a pattern of activators located on the substrate. See [0130-0131]. He does not disclose explicitly the pattern being a non-naturally occurring pattern, which is a matter of design choice which is not a critical feature and of ordinary skill when there are only 2 options of naturally or non-naturally occurring patterns. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use said pattern to accomplish the desired illumination.
	
Allowable Subject Matter
11.	Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  prior art does not disclose a dissolvable coating to allow cascaded luminescence of the activators over time.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617